Exhibit 10.2(b)
June 9, 2009
Fall River Capital LLC
11740 N. Port Washington Road
P.O. Box 40
Mequeon, WI 530.92
Attention: Mr. Charlie Wright

  Re:  Management Agreement Renewals

Dear Mr. Wright:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Citigroup Emerging CTA L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

          Very truly yours,
 
       
CITIGROUP MANAGED FUTURES LLC
 
 
       
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       
FALL RIVER CAPITAL LLC
   
 
       
By:
  /s/ Robert Friedl
 
    Print Name: Robert Friedl

JM/sr

